—Judgment, Supreme Court, New York County (Paul Bookson, J.), rendered April 12, 1994, convicting defendant, after his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The hearing court properly determined that the transmitting officer’s observation of defendant’s exchange of crack vials for currency established probable cause for his arrest (see, People v Cunningham, 208 AD2d 461, 462, lv denied 84 NY2d 1030).
*346Defendant’s guilty plea waived any claim of insufficiency of evidence (People v Thomas, 53 NY2d 338), and he was not entitled to withdraw the plea upon a mere subsequent assertion of innocence. Concur—Rosenberger, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.